Citation Nr: 0635418	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  02-18 834	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for a low back disorder, 
diagnosed as degenerative disc disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from August 1942 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The record before the Board places the evidence in relative 
equipoise as to whether degenerative disc disease of the 
lumbar spine is reasonably shown to have had its onset during 
the veteran's period of active service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, lumbar disc 
disease was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In view 
of the complete grant of the benefits awarded in this case, 
there is no need for additional development or notice.



I.  Factual Background

Service medical records (SMR) are totally devoid of any 
report or clinical finding of a back injury, including the 
report from a December 1945 separation examination.  Instead, 
clinical evaluation of the veteran was found normal, and he 
reported no pertinent complaints.  

Although the veteran reported receiving treatment from 
several private physicians following service discharge, he 
indicates that any such records are unavailable.  However, of 
record is a June 1946 statement submitted by a physician 
approximately six months after service separation which 
reflects treatment for a "right sacro-iliac" condition, 
which the veteran at that time said was similar to an old 
injury "in the past."  A diagnosis indicative of disc 
disease was not provided.

There are essentially no other pertinent clinical records 
associated with the claim until 2000, when the veteran began 
fairly regular treatment for various disorders, including 
cardiovascular disease.  In July 2000, the veteran reported 
that he had injured his back during service, while loading 
tents onto a truck.  He said his back had gone out several 
times since then.  There was no pain or tenderness on 
examination of his back, but X-rays of the lumbar spine 
showed degenerative disc disease.  The clinical impression 
was chronic low back pain.  A private X-ray report dated in 
July 2001 showed evidence of "age appropriate osteopenia."  

A September 2003 statement from a private physician indicates 
the veteran's current back problems were caused by an in-
service accident in which the veteran injured his back while 
bending over to lift an officer's tent.

In March 2006, the veteran was referred for a Compensation 
and Pension examination for the specific purpose of obtaining 
a medical opinion as to whether or not a low back disability 
could be related to service.  Based on information provided 
by the veteran regarding an in-service back injury and review 
of the claims file, the examiner concluded that it was at 
least as likely as not that the veteran's current back 
disability was the result of his military service.  


II.  Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The history given by the veteran is that he injured his back 
during service.  The problem in this case is that the SMRs do 
not refer to any back injury or other indications of the 
onset of degenerative disc disease, and the other available 
medical reports are dated more than 50 years after the 
veteran's active service ended.  That date leaves a 
significant gap between service and the initial confirmation 
of any disability, with no clinical support for acute or 
inferred manifestations or continued symptoms.  

Despite the evidence which suggests that the veteran's disc 
disease may have had its onset in 2000, many years after 
service discharge, the Board is not permitted to render our 
own medical opinion, and must rely upon the objective medical 
evidence when making our decision.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  The evidentiary record discloses 
that a private physician in 2003 has determined that a causal 
relationship exists between the veteran's service and the 
currently diagnosed disc disease.  The March 2006 VA medical 
opinion also provides support for the veteran's assertion of 
service incurrence required for service connection.  Although 
the examiner indicated review of the claims file in rendering 
his opinion, his comments do not reflect knowledge of the 
veteran's entire history, as he did not address the lack of 
documented complaints or injuries during service.  However, 
as stated previously, the March 2006 examination was 
conducted for the express purpose of determining the etiology 
of the veteran's back disability, and there is no competent 
medical evidence on file which is against a finding that the 
veteran's current disc disease is causally related to 
service.  Nor did the RO determine that additional 
examination or opinion evidence was necessary in this matter.

In summary, having weighed the evidence both in support of 
and against the claim, the Board concludes that the 
preponderance of evidence is not against finding in favor of 
the appellant.  Therefore the Board will find, based upon the 
evidentiary record presented to us by the RO, that the 
evidence is in relative equipoise, and will conclude that 
service connection for lumbar disc disease is warranted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for lumbar disc disease is 
granted.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


